DETAILED CORRESPONDENCE
	Receipt is acknowledged of Applicants’: (a) IDS, filed on 17 August 2021; (b) amendments to the claims and remarks, filed on 20 September 2021; and (c) IDS, filed on 10 November 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012126788 (“Goi”) (see English translation submitted with IDS filed on 2 May 2018) in view of JP 11-500455 (“JP ‘455”) (see English translation submitted with IDS filed on 28 October 2019).
Goi teaches a viscous aqueous composition comprising cellulose fibers having a maximum fiber diameter of less than or equal to 1000 nm and a number average fiber diameter of 2-150 nm, wherein the hydroxyl group at the C6 position of each glucose unit in the cellulose molecule has been selectively oxidized and modified to a carboxyl group, so that the proportion of carboxyl groups (suggesting the ionic substituent of claims 8, 14 and 15 and the carboxyl group of claim 28) is 0.6-2.0 mmol/g (see, e.g., abstract), suggesting the ultrafine cellulose fibers, ionic substituent, and amount of ionic substituent recited in claims 8, 14, and 15, as well as the chemical treatment recited in claims 21, 24, and 27.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of 
The composition may be a cosmetic composition (see [0062]).
The disclosed composition further comprises at least one thickening accelerator comprising, e.g. a cellulose derivative (see, e.g., abstract), suggesting the water-soluble polymer of claims 8, 14, and 15, and the thickening polysaccharides of claims 9 and 16.  Regarding claims 10 and 17, disclosed thickening accelerators include carboxymethyl cellulose, methylcellulose, and hydroxyethyl cellulose (see [0043]).  
	Regarding claim 13, the disclosed composition may comprise organic fine particles (see [0046]).  
	Goi further teaches the content of: (a) cellulose fibers in the range of 0.01 to 10%, suggesting claims 11 and 18 (see, e.g., claim 4); and (b) thickening accelerator in the range of 0.01 to 30%, suggesting claims 12 and 19 (see, e.g., claim 5).  As noted above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Goi explains that the disclosed composition functions as a viscosity-imparting agent in, e.g., cosmetic products (see [0013] at page 5, last paragraph). 
While Goi teaches one of the ionic substituents disclosed in the instant specification and recited in claim 28 (see above), the reference differs from amended claims 8 and 14 in that it does not teach a phosphoric acid-derived substituent as the ionic substituent. 
 JP ‘455 teaches a cosmetic composition comprising microfilaments (see claims 1 and 2), wherein the microfilament has a surface ionic charge comprising, e.g., phosphoric acid ion (see claims 6 and 7).  The surface ionic charge is beneficial in that it functions to stabilize the microfilaments (see page 8, line 18).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the compositions of claims 8 and 14 and use the method of claim 15, as taught by Goi.  One of ordinary skill in the art at the time the invention was made would have been motivated to make and use such a composition because it functions as a viscosity-imparting agent in, e.g., cosmetic products, as explained by Goi (see above).  Additionally, one of ordinary skill in the art would add a phosphoric acid substituent to the cellulose fibers because it functions to stabilize the fibers, as explained in JP ‘455 (see above).    
*
Claims 8, 14, 15, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012126788 (“Goi”) (see English translation submitted with IDS filed on 2 May 2018) in view of JP 11-500455 (“JP ‘455”) (see English translation submitted with IDS filed on 28 October 2019), further in view of US 2016/0074289 (“Hayashi”) (see IDS filed on 2 May 2018), as applied to claims 23, 26, and 29.
Goi is discussed above.  While Goi teaches ionic thickening polysaccharides such as carboxymethyl cellulose, methylcellulose, and hydroxyethyl cellulose (see [0043]), the reference does not disclose the particular water-soluble polymers recited in claims 23, 26, and 29.  However, thickening compositions for use in cosmetics (see, e.g., [0001] of Hayashi) comprising water-soluble polymers such as cationized guar gum (e.g., guar hydroxypropyl trimonium chloride) and xanthan gum (see [0068] of Hayashi) at a concentration of 0.001 to 30% (see [0064] of Hayashi) are known in the art, as taught by Hayashi.  Hayashi explains that organic salts such as guar hydroxypropyl trimonium chloride and xanthan gum are beneficial in the disclosed cosmetic thickening composition because they are water soluble and have no skin irritancy (see [0063]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the compositions of claims 8 and 14 and use the method of claim 15, with the polymers recited in claims 23, 26, and 29 as taught by Goi in view of JP ‘455, further in view of Hayashi.  One of ordinary skill in the art at the time the invention was made would have been motivated to make and use such a composition because it functions as a viscosity-imparting agent in, e.g., cosmetic products, as explained by Goi (see above).  Additionally, one of ordinary skill in the art would add a phosphoric acid substituent to the cellulose fibers because it functions to stabilize the fibers, as explained in JP ‘455 (see above).    One of ordinary skill in the art at the time the invention was made would have been motivated to substitute the electrolyte component of Hayashi for the cellulose derivatives disclosed by Goi because they are water soluble and have no skin irritancy, as explained by Hayashi (see above).   
*  *  *  *  *
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/ Primary Examiner, Art Unit 1615                                                                                                                                                                                                       
HASAN S. AHMED
Primary Examiner
Art Unit 1615